Case 6:12-cv-00855-RWS Document 849 Filed 05/06/20 Page 1 of 3 PageID #: 57759



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


 VIRNETX INC. AND                                    §
 LEIDOS, INC.                                        §
                                                     §        Civil Action No. 6:12-cv-855-RWS
                                                     §
         Plaintiffs,                                 §
                                                     §
 v.                                                  §
                                                     §
 APPLE INC.                                          §
                                                     §        JURY TRIAL DEMANDED
         Defendant.                                  §


                       TWELFTH AMENDED DOCKET CONTROL ORDER

         It is hereby ORDERED that the following schedule of deadlines is amended and is in

 effect until further order of this Court:

 Event                                                              Date

 Parties to File Motion to Seal Trial Exhibits, if they             3 DAYS after conclusion of Trial
 wish to seal any highly confidential exhibits.

 9:00 a.m. JURY TRIAL as reached at the United August 17, 2020
 States District Court, 211 W. Ferguson, 3rd Floor,
 Tyler, Texas.

 Court designated date – not flexible without good cause - Motion
 Required
 9:00 a.m. JURY SELECTION at the United States                      August 17, 2020
 District Court, 211 W. Ferguson, 3rd Floor, Tyler,
 Texas.

 Court designated date – not flexible without good cause - Motion
 Required
 10:00 a.m. PRETRIAL CONFERENCE at the                              August 3, 2020
 United States District Court, Texarkana, Texas.

 Court designated date – not flexible without good cause - Motion
 Required
Case 6:12-cv-00855-RWS Document 849 Filed 05/06/20 Page 2 of 3 PageID #: 57760



 Event                                                      Date

 Parties to file estimates of the amount of time they       July 14, 2020
 request at jury selection and trial for (1) voir dire,
 (2) opening statements, (3) direct and cross
 examinations, and (4) closing arguments.
 Objections to Rebuttal Deposition Testimony due            July 29, 2020

 Exhibit List Objections due.                               July 24, 2020

 Rebuttal Designations and Objections to Deposition         July 27, 2020
 Testimony due. Cross examination line and page
 numbers to be included. In video depositions, each
 party is responsible for preparation of the final edited
 video in accordance with their parties’ designations and
 the Court’s rulings on objections.
 Responses to Motions in Limine, including Daubert          July 23, 2020
 motions, due.
 Parties Exchange Stickered Copies of Trial Exhibits        July 20, 2020

 Parties to file joint proposed Juror Questionnaires        July 8, 2020

 Motions in Limine, including Daubert motions, due.         July 16, 2020
 The parties are directed to confer and advise the Court
 on or before 3 p.m. the day before the pre-trial
 conference which paragraphs are agreed to and those
 that need to be addressed at the pretrial conference.

 Pretrial Disclosures due. Exhibit Lists and Video and      July 15, 2020
 Stenographic
 Deposition Designation due. Each party who proposes
 to offer deposition testimony shall file a disclosure
 identifying the line and page numbers to be offered.
 Joint Pretrial Order, Joint Proposed Jury                  July 9, 2020
 Instructions with citation to authority and Form of
 the Verdict for jury trials due. Proposed Findings of
 Fact and Conclusions of Law with citation to authority
 for issues tried to the bench.




                                                  Page 2 of 3
    Case 6:12-cv-00855-RWS Document 849 Filed 05/06/20 Page 3 of 3 PageID #: 57761



     Event                                                       Date

     Witness Lists Due                                           July 9, 2020

     Notice of Request for Daily Transcript or Real Time
     Reporting of Court Proceedings due. If a daily
.    transcript or real time reporting of court proceedings is
     requested for trial or hearings, the party or parties
     making said request shall file a notice with the Court

     Close of Expert Discovery                                   June 30, 2020

     Supplemental Expert Reports (Party without                  June 19, 2020
     burden)
     Supplemental Expert Reports (Party with burden)             June 5, 2020

     Close of Fact Discovery                                     May 28, 2020



    So ORDERED and SIGNED this 6th day of May, 2020.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                                       Page 3 of 3
